Exhibit CHYRON REPORTS FINANCIAL RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2009 MELVILLE, N.Y., March 11, 2010 Chyron (NASDAQ:CHYR), a leading provider of Graphics as a Service for on air, online, out of home, and mobile applications, today announced its financial results for the fourth quarter and year ended December 31, Financial Highlights: · Revenues of $7.2 million for the fourth quarter of 2009, up 7% over the prior year’s fourth quarter and up 13% over the third quarter of 2009; revenues of $25.6 million for fiscal year 2009, down 25% from the prior year; · Operating expenses of $5.0 million for the fourth quarter, down 3% from the prior year’s fourth quarter; operating expenses of $21.1 million for fiscal 2009, down 7% from fiscal 2008; · Net Loss of $0.3 million for the fourth quarter of 2009, as compared to a net loss of $0.2 million for the prior year’s fourth quarter; net loss of $3.1 million for fiscal 2009, as compared to net income of $17.8 million for fiscal 2008 after a net tax benefit of $16.6 million; · A basic and diluted loss per share of $0.02 for the fourth quarter of 2009, the same as for fourth quarter of 2008; a basic and diluted loss per share of $0.20 for fiscal 2009, as compared to basic earnings per share of $1.14 and diluted earnings per share of $1.08 for fiscal 2008; · Adjusted EBITDA of $0.7 million for the fourth quarter of 2009 versus an adjusted EBITDA loss of $0.1 million for the fourth quarter of 2008; an adjusted EBITDA loss of $1.0 million for fiscal 2009 versus adjusted EBITDA of $3.4 million for fiscal 2008. For fiscal 2009, total revenues were $25.6 million, a decrease of 25% from total revenues of $34.3 million in 2008. While revenues from services, including the
